DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 16/837,519 for a FRANGIBLE ATTACHMENT FOR FUEL LINE SURVIVABILITY, filed on 4/1/2020.  Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leachman (U.S. Pat. 9,592,919).
Regarding claim 1, Leachman teaches a support assembly, comprising: a support structure (ceiling); a P-clamp attached to the support structure, the P-clamp including: a clamp body defining an opening; a mounting base structured and arranged to engage the support structure; a connecting section interconnecting the clamp body and the mounting base; wherein the P-Clamp is arranged in an inverted upright position where the mounting base is attached to the support structure underneath the clamp body relative to a direction of gravity, and wherein the P-clamp yields at the connecting section upon an application of a load force to the clamp body equal to or greater than a predetermined applied load force threshold.
[AltContent: textbox (1st member)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (connecting section)]
[AltContent: textbox (gap)][AltContent: textbox (opening)][AltContent: arrow][AltContent: textbox (P-clamp)][AltContent: arrow]
[AltContent: textbox (1st portion)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (mounting base)][AltContent: arrow][AltContent: textbox (2nd member)][AltContent: textbox (direction of gravity)][AltContent: arrow]
    PNG
    media_image1.png
    478
    758
    media_image1.png
    Greyscale

[AltContent: textbox (clamp body)]

[AltContent: textbox (2nd portion)]



Regarding claim 2, Leachman teaches the assembly of claim 1, wherein the connecting section includes a first member interconnecting the mounting base and a first portion of the clamp body, and a second member interconnecting the mounting base and a second portion of the clamp body, and wherein the first member extends spaced apart from the second member such that a gap is defined therebetween.
Regarding claim 3, Leachman teaches the assembly of claim 2, wherein the first member and the second member of the connecting section each have a thickness less than that of the first portion and the second portion of the clamp body, respectively.
Regarding claim 5, Leachman teaches the assembly of claim 2, wherein the first member and the second member of the connecting section each have a curved shape with a concave side facing away from the support structure. 
Regarding claim 11, Leachman teaches an aircraft (201) comprising the support assembly of claim 1, wherein the P-clamp is structured and arranged to support a fluid conduit (302) suspended from the support structure in the inverted upright position under a static load force of the fluid conduit.
Allowable Subject Matter
Claims 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2339093, 4063334 (P-clamp with support structure). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        October 31, 2022